J-S09002-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: N.B.-W. AND            :   IN THE SUPERIOR COURT OF
    D.A.-S., MINOR CHILDREN                    :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: V.A., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 1355 EDA 2021

                  Appeal from the Order Entered June 25, 2021
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                       No(s): CP-51-DP-0001116-2020,
                            CP-51-DP-0001268-2020


BEFORE:      LAZARUS, J., KUNSELMAN, J., and STEVENS, P.J.E.*

MEMORANDUM BY LAZARUS, J.:                                  FILED JULY 1, 2022

        V.A. (Mother) appeals from the trial court’s order, entered in the Court

of Common Pleas of Philadelphia County, on two separate dockets,1 after a

finding of dependency, the existence of aggravating circumstances, and a

determination that Mother is a perpetrator of child abuse. After careful review,

we affirm.

        These dependency actions arose from the death of Mother’s four-year-

old child, A.A., while in the care of Mother’s older child, ten-year-old N.B.-W.

(born 12/2009). In September 2020, Mother was admitted to the hospital

due to pregnancy complications. During her month-long hospital stay, Mother

left A.A., who suffered from, among other conditions, cerebral palsy and
____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   See CP-51-DP-1268-2020 and CP-51-DP-1116-2020.
J-S09002-22



needed a medically-trained caregiver to attend to his needs full-time, in the

care of E.S. (Stepfather)2 and N.B.-W., who were living in an Extended Stay

Hotel. Mother testified that, although she left A.A. primarily in Stepfather’s

care, she did so knowing that Stepfather was not a trained caregiver for A.A.’s

significant medical needs and that Stepfather had to work outside of the home

three days a week. As a result of Stepfather’s work schedule, N.B.-W. ended

up caring for A.A. for ten to twelve hours a day for up to four days a week.

       On the day that Mother was discharged from the hospital, Stepfather

left the hotel to pick her up and did not return until more than five hours later,

leaving N.B.-W. alone to care for A.A. Mother and Stepfather decided to go

to a restaurant for dinner before returning home after Mother’s discharge.

When Mother entered the hotel room, she found A.A. unresponsive; she

immediately administered CPR, unsuccessfully, to A.A. Stepfather then called

9-1-1. An autopsy performed on A.A. listed his cause of death as aspiration

pneumonia due to his cerebral palsy, as well as a respiratory, viral infection.

Experts could not agree on A.A.’s manner of death.


____________________________________________


2 In October 2020, Mother gave birth to another child, D.A.-S, A.A.’s and N.B.-
W.’s half-brother. A.A. and N.B.-W. are also half-siblings with different
biological fathers. E.S. is Mother’s paramour. Although E.S. is the stepfather
of A.A. and N.B.-W., and D.A.-S.’s biological father, for ease of reference we
refer to him as Children’s “Stepfather” for purposes of this appeal. Stepfather
was also found to be a perpetrator of child abuse. He filed a separate appeal
from the trial court’s June 25, 2021 order. Our Court affirmed the trial court’s
order on appeal. See In the Interest of N.B.-W., 1351-1354 EDA 2021 (Pa.
Super. filed Feb. 23, 2022) (unpublished memorandum decision).


                                           -2-
J-S09002-22



     On October 6, 2020, the Philadelphia Department of Human Services

received a general protective services report (GPS) alleging that N.B.-W. had

been left alone to care for his four-year-old, medically needy brother, A.A.,

for extended periods of time, three to four days a week. On October 9, 2020,

DHS received a child protective services (CPS) report alleging that Stepfather

left N.B.-W. and A.A. alone when he went to pick Mother up at the hospital

following her discharge and, upon their return home, A.A. was deceased.

     DHS obtained an order of protective custody (OPC) for Mother’s two

other children, N.B.-W. and D.A.-S. (collectively, Children), finding that it

would not be in Children’s best interests to remain in Mother’s care. Children

were removed from Mother’s care and placed in kinship care with maternal

uncle. Mother was permitted to have weekly supervised visits with Children

at the agency; visitation was modifiable by agreement of the parties. The

placement goal remained return to parent.

     On November 25, 2020, the court held a shelter care hearing, after

which the OPC was lifted and Children were temporarily committed to DHS.

Children remained in maternal uncle’s care. On December 4, 2020, DYS filed

a dependency petition. On June 25, 2021, a virtual adjudicatory and child

abuse hearing was held before the Honorable Vincent W. Furlong.        At the

hearing, the court heard testimony from Dr. Renee Turchi, Dr. Lindsay Simon,

Ms. Tierra Dunn, Mother, and Stepfather.

     Doctor Turchi, a Pediatrician-in-Chief and Medical Director of the Center

for Children and Youth with Special Healthcare Needs at St. Christopher’s

                                    -3-
J-S09002-22



Hospital for Children, was recognized as an expert in pediatric medicine. N.T.

Adjudicatory/Abuse Hearing, 6/25/21, at 11-12. Doctor Turchi testified that

she treats children with medical complexities, works with grants related to

children’s special needs in conjunction with home care and coordination and,

most relevantly, was one of the doctors in the pediatric practice treating A.A.

“shortly after he came out of the NICU [and for] his entire life.” Id. at 13.

      Doctor Turchi testified that A.A. had been born with a condition known

as “small gestational age,” had underlying brain abnormalities, a cystic lesion

in part of his cerebellum, hydrocephalus, cerebral palsy, seizures, difficulty

swallowing, vision problems, moderate asthma with underlying chronic lung

disease, eczema, global developmental delay, and hip issues. Id. at 14-15.

After undergoing surgery to “tighten” his stomach in order to prevent

regurgitation and aspiration, A.A. had a feeding tube inserted in 2017. Id. at

14. Special formula and medications were released through the feeding tube

at specified intervals four to five times a day; A.A. required the assistance of

someone trained in the specialized care associated with an individual using a

feeding tube. Id. at 15, 17, 19-20. Doctor Turchi testified that A.A. required

the care of at least ten specialists at various times in his life to manage his

conditions and medications. Id. Finally, Dr. Turchi testified that A.A. required

a trained caregiver and skilled nursing to meet his around-the-clock medical

needs and that a 10-year-old would not be an appropriate caregiver for A.A.

Id. at 24, 29-30.




                                     -4-
J-S09002-22



       Doctor Simon, an Associate Medical Examiner for the Philadelphia

Medical Examiner’s Officer, who was qualified as a medical examiner, testified

that she performed A.A.’s autopsy and determined that A.A.’s cause of death

was aspiration pneumonia, due to his cerebral palsy, and that A.A.’s manner

of death was undetermined.3 Id. at 41. Specifically, Dr. Simon testified that,

in her opinion, A.A.’s manner of death was not by accident, id. at 43, that she

could not “say with certainty”4 if A.A.’s manner of death was homicide or from

natural causes, id. at 42, but that A.A.’s manner of death was not suicide. Id.

Doctor Simon, however, stated that “the circumstances surrounding [A.A.’s]

death . . . concern[ed her with regard to] the possibility of neglect contributing

to his death.” Id. at 43.

       DHS investigator and social worker, Tierra Dunn, testified that she

prepared a CPS report noting that Mother told her that Stepfather and N.B.-

W. had been taking care of A.A. while she was in the hospital for approximately

one month.5 Id. at 54. Ms. Dunn also testified that the CPS report noted that

ten-year-old N.B.-W. was left alone to care for his “medically needy sibling

[A.A.] for 10 to 12 hours a day, three to four days out of the week” when
____________________________________________


3In Pennsylvania there are five possible manners of death: natural causes,
accident, suicide, homicide, and undetermined. Id. at 41.

4 Doctor Simon testified that with regard to determining a manner of death,
“the threshold of certainty that [she] need[s] is just more likely than not – 51
percent chance that this is what I think it is.” Id. at 46.

5Mother was hospitalized between September 6, 2020 to October 9, 2020,
due to pregnancy complications.


                                           -5-
J-S09002-22



Mother was in the hospital. Id. at 55. Mother told Dunn that while she was

in the hospital, she was instructing N.B.-W., via FaceTime, about how to

administer A.A. his medications, feed him, and change his diapers. Id. at 59-

61.6 However, Mother also testified that she would not have been able to tell

over the video if A.A. had a fever, was clammy, had been urinating less or had

fewer stools than normal. Id. at 100. Dunn testified that she sought an OPC

in order to effectuate a safety plan for Mother’s other children while CYS

investigated the events surrounding A.A.’s death. Id. at 71. Over Mother’s

objection, N.B.-W. and D.A.-S were removed from the Mother’s care while

the investigation took place.

       Dunn testified that Stepfather told her he was not trained to care for

A.A. and that he felt “N[.B.-W.] had watched [M]other more than enough

times to give the medications, the feedings[,] and to change A[.A.]” Id. at

73, 78. Finally, Dunn testified that on the day he died, A.A. had been left

unsupervised for five and one-half hours and that that amounted to neglect.

Id. at 75-76. Dunn ultimately determined that the CPS report was indicated

with regard to Mother and Stepfather as perpetrators of abuse toward A.A due

to their failure to provide appropriate medical treatment and care to A.A.,




____________________________________________


6 Mother told Dunn that, prior to COVID, she had a nurse caring for A.A. during
the day. Id. at 62.


                                           -6-
J-S09002-22



which included leaving a 10-year-old to care for A.A., and the failure to

supervise both A.A. and N.B.-W. for days. Id. at 79-80.7

       At the hearing, Mother testified that she was the only individual

appropriately trained to care for A.A. Id. at 93. Mother also testified that for

the month that she was in the hospital, she believed that Stepfather was A.A.’s

caregiver despite the fact that Mother knew Stepfather never had any medical

training to care for A.A., and that Stepfather only had “some experience with

diapers and his feeding tube.” Id. at 98, 101-02. Mother testified that when

she was in the hospital, she was told that “people that lived in the Extended

Stay [Hotel] . . . w[ere] keeping an eye on [A.A. and N.B.-W.].” Id. at 102-

03. However, Mother admitted that no one at the hotel knew how to attend

to A.A.’s specialized medical needs, id. at 104, and that no one at the hotel

had been provided the contact information for A.A.’s primary care doctor. Id.

       Stepfather was the last witness to testify at the hearing. He testified

that on the day of A.A.’s death, he had asked an Extended Stay Hotel

employee and a friend to look in on A.A. and N.B.-W. and that he had

previously asked people at the hotel to check on the children. Id. at 110-11.

Stepfather admitted that he was not medically trained to care for A.A. Id. at

111, 115.     Stepfather testified that he left N.B.-W. alone with A.A. when he

____________________________________________


7 Dunn also observed N.B.-W.’s forensic interview at Philadelphia Children’s
Alliance in which he explained how he gave A.A. his medication, fed him, and
had to “pamper” his brother while Mother was in the hospital. Id. at 69. N.B.-
W. also told the forensic interviewer that on the days Stepfather worked, he
would be “gone for hours at a time.” Id.

                                           -7-
J-S09002-22



went to pick Mother up at the hospital. Stepfather was gone for over five

hours, taking Mother out to dinner on the way home from the hospital because

he “just wanted to go out and have a good time and have dinner.” Id. at 114.

        At the end of the hearing, the trial court concluded A.A. died by neglect,8

and, accordingly, entered an order adjudicating N.B.-W. and D.A.-S.

dependent pursuant to 42 Pa.C.S. § 6302(1),9 finding that A.A. was the victim

of child abuse at the hands of Mother and Stepfather under 23 Pa.C.S. §§

6303, 6381(d), and determining that aggravating circumstances existed. See

42 Pa.C.S. § 6341. The court found neither Mother nor Stepfather credible,

but found DHS’ witnesses credible.               N.T. Adjudicatory/Abuse Hearing,

6/25/21, at 127. Children were ordered to remain in kinship care; however,

the placement goal remained reunification with Mother.            In its Pa.R.A.P.

1925(a) opinion, Judge Furlong emphasized his findings:

        The facts of this case are shocking. The slow[,] agonizing death
        of [A.A.] was clear and convincing evidence of child abuse.
        Mother’s lack of attention to [A.A.’s] medical needs was appalling.
        Mother never sought adequate medical care for [A.A.,] but
        decided to place [A.A.] in the care of an irresponsible [Stepf]ather
        and her [c]hild[,] N.B.-W.[,] who was placed in an unreasonable
        position by [] Mother. []N.B.-W. is not at fault in this circumstance
        and there is no evidence to suggest that he abandoned his
        younger brother. The argument that Mother was not accorded
        due process in the virtual court trial where she had an opportunity
        to testify and was represented by counsel is meritless. The

____________________________________________


8   See id. at 128-29.

9See 42 Pa.C.S.§ 6302 (1) (child without proper care or control, subsistence,
education as required by law, or other care or control necessary for physical,
mental, or emotional health, or morals).

                                           -8-
J-S09002-22


       testimony of Mother, [Stepf]ather, Dr. Tuchi[,] and Dr. Simon[,
       who were] all subject to cross-examination by counsel[,] was
       enough to adjudicate the Children dependent and to make a
       finding of child abuse and aggravated circumstances against
       Mother.

Trial Court Opinion, 12/22/21, at 14.

       Mother filed a timely notice of appeal10 and court-ordered Rule 1925(b)

concise statement of errors complained of on appeal. Mother presents the

following issues for our consideration:

       (1)    Did the trial court err and/or abuse its discretion by making
              a finding of dependency where the testimony and evidence
              presented did not support such a finding and DHS failed to
              prove the same by clear and convincing evidence?

       (2)    Did the trial court err and/or abuse its discretion by making
              a finding of aggravated circumstances where the testimony
              and evidence presented did not support such a finding and
              DHS failed to prove the same by clear and convincing
              evidence?

       (3)    Did the trial court commit an error of law and/or abuse its
              discretion by attributing evidence of abuse and/or neglect
              as it relates to A.A., towards N.B.-W. and D.A.-S, when the
____________________________________________


10 Mother erroneously filed one notice of appeal listing the trial court’s two
dependency docket numbers in violation of Commonwealth v. Walker, 185
A.3d 969 (Pa. 2018), which held that “when ‘one or more orders resolves
issues arising on more than one docket or relating to more than one judgment,
separate notices of appeals must be filed.’” Id. at 976. On May 25, 2022,
this panel remanded the case to the trial court to permit counsel to file, nunc
pro tunc, separate, amended, corrective notices of appeal in each dependency
action in compliance with Walker as per our Supreme Court’s directive in
Commonwealth v. Young, 265 A.3d 462, 477-78 (Pa. 2021), which held
that where a timely appeal is erroneously filed at only one docket, Pa.R.A.P.
902 permits the appellate court, in its discretion, to allow for a correction of
error, where appropriate. See In the Interest of: N.B.-W. and D.A.-S.,
No. 1355 EDA 2021 (Pa. Super. filed May 25, 2022) (unpublished
memorandum decision). Mother filed corrective notices of appeal, and, thus,
this case now returns to us for disposition on the merits.

                                           -9-
J-S09002-22


            latter children are not similarly situat[ed] in that they do not
            present the same medical difficulties nor require the same
            level of care as A.A.

      (4)   Did the trial court commit an error of law and/or abuse its
            discretion by making a finding of child abuse as it relates to
            the minor children, N.B.-W. and D.A.-S., where the
            testimony and evidence presented did not support such a
            finding and DHS failed to prove the same by clear and
            convincing evidence?

      (5)   Did the trial court commit an error of law and/or abuse its
            discretion by failing to provide [Mother] with an in-person
            hearing instead of a virtual hearing, thus violating
            [Mother’s] due process rights to fundamental fairness?

Appellant’s Brief, at 4-5 (renumbered for ease of disposition).

      [T]he standard of review in dependency cases requires an
      appellate court to accept the findings of fact and credibility
      determinations of the trial court if they are supported by the
      record, but does not require the appellate court to accept the
      lower court’s inferences or conclusions of law. Accordingly, we
      review for an abuse of discretion.

In re R.J.T., 9 A.3d 1179, 1190 (Pa. 2010).            “[Although] dependency

proceedings are governed by the Juvenile Act (Act), . . . the Child Protective

Services Law (CPSL) . . . controls determinations regarding findings of child

abuse, which the juvenile courts must find by clear and convincing evidence.”

In re L.V., 209 A.3d 399, 417 (Pa. Super 2019) (citations omitted); see also

In the Interest of X.P., 248 A.3d 1274, 1276 (Pa. Super. 2021) (same).

      Mother asserts that the trial court improperly adjudicated Children

dependent where “there was little to no evidence that [Children] met the

statutory definition of dependency [and] where DHS based [its] entire theory

of dependency for [C]hildren on the circumstances surrounding the death of

their sibling, A.A.” Appellant’s Brief, at 13. Mother contends that there was


                                     - 10 -
J-S09002-22



“almost no evidence” to demonstrate that either N.B.-W. or D.A.-S. “lacked

proper parental care or control.” Id. This argument is not only specious, but

borders on ludicrous based on the tragic circumstances of this case.

      To adjudicate a child dependent, a trial court must determine, by clear

and convincing evidence, that the child

      (1) is without proper parental care or control, subsistence,
      education as required by law, or other care or control
      necessary for his physical, mental, or emotional health, or
      morals. A determination that there is a lack of proper parental
      care or control may be based upon evidence of conduct by the
      parent, guardian or other custodian that places the health, safety
      or welfare of the child at risk, including evidence of the parent’s,
      guardian’s or other custodian’s use of alcohol or a controlled
      substance that places the health, safety or welfare of the child at
      risk[.]

In the Interest of A.B., 63 A.3d 345, 349 (Pa. Super. 2013) (emphasis

added), citing 42 Pa.C.S. § 6302 (Act’s definition of “dependent child”).

      Mother knowingly left ten-year-old N.B.-W., for prolonged periods of

time, alone at home and tasked with caring for his four-year-old brother who

required around-the-clock specialized medical care. Mother’s poor parenting

judgment as it relates to A.A.’s and N.B.-W.’s wellbeing more than supports

the court’s dependency adjudications. Mother knew that N.B.-W. was not only

unqualified to care for his toddler brother, but was just a child himself, whom

she knowingly left alone at home without any parental supervision for at least

thirty hours per week. Moreover, based on Mother’s lack of judgment and

inappropriate decision-making as it related to A.A. and N.B.-W, there was

clear and convincing evidence to support an adjudication of dependency for

                                     - 11 -
J-S09002-22



D.A.-S., a newborn, who would be entirely dependent upon Mother for her

care.11

       Mother next argues that there is no evidence of record to support a

finding that she was the perpetrator of child abuse with regard to A.A.

Specifically, Mother asserts that there was no evidence that she “acted

intentionally, knowingly, or recklessly as it relates to the unfortunate death of

A.A.” Id. at 10. Moreover, she claims that the finding of abuse was erroneous

because no expert definitively stated A.A.’s manner of death “was attributable

to inexcusable neglect on the part of Mother,” id. at 18, but, rather, that “the

expert testimony and forensic report demonstrate that [A.A.’s] cause of death

was attributable to his several comorbidities.” Id. at 10.

       The CPSL defines “child abuse,” in relevant part, as follows, “[t]he term

‘child abuse’ shall mean intentionally, knowingly or recklessly . . . [c]ausing

serious physical neglect of a child . . . or [c]ausing the death of the child

through any act or failure to act.” 23 Pa.C.S. §§ 6303(b.1)(7), (9). “Serious

physical neglect” is defined under the CPSL as

____________________________________________


11 Moreover, having concluded that the trial court properly found Mother was
a perpetrator of abuse to A.A., see infra at 12-14, the trial judge’s decision
to adjudicate N.B.-W. and D.A.-S. as dependent is supported by the record.
See in re R.P., 957 A.2d 1205, 1213 (Pa. Super. 2008) (stating that where
trial court finds one sibling dependent due to abuse, court may determine
other siblings also dependent, even if they have not been abused); see also
In re G.T., 845 A.2d 870, 874 (Pa. Super. 2004) (parent’s failure to provide
proper parental care and control to child may necessitate adjudication of
dependency for child’s siblings where parental failure places siblings at risk of
physical, mental, or emotional harm).


                                          - 12 -
J-S09002-22


      Any of the following when committed by a perpetrator that
      endangers a child’s life or health, threatens a child’s well-being,
      causes bodily injury or impairs a child’s health, development or
      functioning:

         (1)     A repeated, prolonged or egregious failure to
                 supervise a child in a manner that is appropriate
                 considering the child’s developmental age and
                 abilities.

         (2)     The failure to provide a child with adequate essentials
                 of life, including food, shelter or medical care.

Id. at § 6303.

      It defies credibility that Mother claims she “did everything in her power

to provide care for A.A. until his death.”           Appellant’s Brief, at 18.

Incontrovertible evidence proved that Mother knowingly left her ten-year-old

son, for more than 30 hours a week for almost one month, alone at home and

in charge of caring for his four-year-old brother who required around-the-

clock medical care. We would be hard-pressed to find circumstances more

indicative of serious physical neglect than those in the instant case. Moreover,

contrary to Mother’s contentions, A.A. was left in his brother’s care “for

prolonged periods of time” and the experts did agree that A.A. required

around-the-clock     care   and   supervision.    Id.   at   18.    See     N.T.

Adjudicatory/Abuse Hearing, 6/25/21, at 15, 17, 19-20, 24, 29-30, 55, 75-

76, 93, and 114. See also id. at 43 (Dr. Simon opining that leaving A.A. in

primary care of ten-year-old brother for extended period of time would have

been type of neglect that could have contributed to A.A.’s death and that it “is

not a standard of medical care”).



                                      - 13 -
J-S09002-22



      Moreover, it is of no moment that “A.A. was not in the care of Mother at

the time of his death [or] . . . in the care of Mother for approximately [one]

month prior to his death,” Appellant’s Brief, at 17-18; Mother did not need to

be present when A.A. died in order to be deemed a perpetrator of abuse. See

In the Interest of C.B., 264 A.3d 761, 773 (Pa. Super. 2021) (en banc)

(“Under section 6381 of the CPSL, a petitioning party is not required to

establish that the parent or caregiver perpetrated the abuse ‘intentionally,

knowingly[,] or recklessly.’ Rather, in section 6381 cases, ‘the fact of abuse

suffices to establish prima facie evidence of abuse by the parent or person

responsible,’ permitting petitioners to ‘prove their case with only physical

evidence of injuries that would not ordinarily be sustained but for the action

[or inaction] of the parents or responsible persons and the implausible

statements of the parents and responsible persons.’”).

      Under section 6381, prima facie evidence existed to sustain a finding of

abuse and Mother failed to rebut that presumption where A.A.’s death was not

deemed accidental and where Mother admitted neither Stepfather nor N.M.-

W., whom she left to care for A.A. for one month, were specially trained

caregivers. See In the Interest of L.Z., 111 A.3d 1164, 1167, 1185 (Pa.

2015) (parent or caregiver can rebut section 6381(d) prima facie presumption

with evidence that victim’s injuries were accidental, rather than abusive, or

with evidence “[d]emonstrating that the parent or responsible person did not

inflict the abuse, potentially testifying that they gave responsibility for the

child to another person about whom they had no reason to fear”).        Under

                                    - 14 -
J-S09002-22



these circumstances, we conclude that the trial court appropriately concluded

Mother was a perpetrator of abuse, where Mother’s actions or failure to act

caused A.A.’s death and N.B.-W. to suffer serious physical neglect.

      Mother next argues that DHS failed to prove, by clear and convincing

evidence, that N.B.-W., D.A.-S., and A.A. were victims of physical abuse

resulting in serious bodily harm, which is a requirement for a finding of

aggravated circumstances.     Mother claims that aggravating circumstances

were not proven because A.A.’s primary care physician was not concerned as

to the level of care he received from Mother during his life and because the

medical examiner did not notice any signs of physical injury or harm to A.A.,

but, rather, A.A. appeared to die of natural causes.

      The Act defines “aggravated circumstances,” in part, as “[t]he child or

another child of the parent has been the victim of physical abuse resulting in

serious bodily injury, sexual violence, or aggravated physical neglect by the

parent.”   42 Pa.C.S. § 6302(2).    “Aggravated physical neglect” is defined

under the Act as “[a]ny omission in the care of a child which results in a life-

threatening condition or seriously impairs the child’s functioning.” Id. Here,

there was clear and convincing evidence to establish that N.B.-W.’s and D.A.-

S.’s sibling, A.A., was the victim of aggravated physical neglect where Mother

left four-year old A.A., who suffered from significant medical infirmities

requiring around-the-clock care, without an appropriate caregiver for weeks,

ultimately resulting in his death. Thus, we find no merit to this claim.




                                     - 15 -
J-S09002-22



       Finally, Mother asserts that she was deprived of due process where the

dependency/abuse hearing was held virtually,12 rather than in-person, and

where her “counsel had a conflict due to another [court] appearance after two

hours into the hearing, [and] the trial court refused to excuse him and offer a

bifurcated hearing.” Appellant’s Brief, at 19.13

       Mother admits that, at the time that counsel had to excuse himself from

the hearing, the experts had already testified.      Moreover, Mother never

explains exactly how she was deprived of due process or how a continuance

for an in-person hearing would justify further delay in the matter. Notably,

Mother never asked for a continuance or an in-person hearing. In fact, the

only evidence in the record on this issue consists of Mother’s counsel telling

the trial judge that the Municipal Court was “waiting on [him].”           N.T

Adjudicatory/Abuse Hearing, 6/25/21, at 104. When the trial judge told

counsel that “you’re going to have to handle that because you’re not excused,”

____________________________________________


12 As DHS notes in its brief, on March 16, 2020, the president judge of the
First Judicial District obtained a relief order from the Supreme Court that
provided, in part, for the authorization of expanded use of “advanced
communication technology” to conduct court proceedings due to the COVID-
19 public health emergency in Philadelphia County. DHS’ Brief, at 26 n.9,
citing No. 17 EM 2020 (emergency judicial order).

13 Mother also claims additional procedural irregularities due to the virtual
nature of the hearing. However, she did not preserve those sub-issues in her
Rule 1925(b) statement. See Rule 1925(b) Statement, 6/2/22, at 1-2 (“The
Trial Court erred and/or abused its discretion by failing to provide [Mother]
with a bifurcated hearing[,] thus violating [Mother’s] due process rights to
fundamental fairness.”). See also Pa.R.A.P. 1925(b)(3)((iv)(“any issue not
properly included in the Statement timely filed and served pursuant to
subdivision (b) shall be deemed waived”).

                                          - 16 -
J-S09002-22



id., counsel replied, “Thank you, Your Honor” and then indicated that he had

“[n]othing further.” Id. Thus, we find that Mother has waived this challenge.

See Pa.R.A.P. 302(a) (“Issues not raised in the trial court are waived and

cannot be raised for the first time on appeal.”). Moreover, even if Mother had

not waived this issue, as the trial court notes, Mother was afforded all the

required due process/procedural safeguards, including notice of the hearing,

representation by counsel, the opportunity to be heard, the chance to defend

herself during the hearing, and the ability to cross-examine witnesses.

      Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/1/2022




                                    - 17 -